DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“the vehicle control device comprising: 
a speed calculation unit configured to calculate a calculation speed by calculating  a speed in the predetermined direction of the vehicle based on a feature quantity represented by at least one of the operation input value with respect to the vehicle operation device and a driving force of the vehicle drive device; 
a speed estimation unit configured to estimate an estimation speed by estimating a speed in the predetermined direction of the vehicle based on the at least one of the speed or the acceleration detected by the motion detector; 
a motion feedback calculation unit configured to perform a feedback calculation in which a value is added to the feature quantity, the value obtained, through a proportional gain, 
a slip estimator configured to compare the calculation speed calculated by the speed calculation unit with the estimation speed estimated by the speed estimation unit, and to estimate that the vehicle is in a slip state in the predetermined direction of the vehicle, when the estimation speed exceeds the calculation speed.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful for controlling a vehicle.


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664